DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Any objection or rejection levied in the prior Action, which is not repeated in the current Action, has been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed in the Reply dated 21 December 2021 (“Reply”) have been fully considered but they are not persuasive. 
	Applicant points out (Reply, pg. 17, beginning at line 3) the numerous instances of Ferguson’s use of the term “aperture,” asserting that these apertures are not read on by former Claim 11, and points to portions of Ferguson’s disclosure relating to Fig. 3A, and generally to Figs. 1-6 (Reply, pg. 18, first full paragraph).  As Applicant notes beginning in the second full paragraph on pg. 18, it is the embodiment illustrated in Fig. 17 (and 18, which is a longitudinal cross-sectional view thereof; Figs. 19 and 20 show 
	Applicant then argues, in essence, that there is no evidence of record, “. . . that a practitioner could peer into these holes to see the action of the clip 20 within the shield 12.”  Reply, pg. 18, last paragraph.  Actually, that is exactly what the figure shows: portions of the needle tip clip within a housing.  Whether it is, “. . . impractical to assume a practitioner could peer into the opening in the shield 12’ . . .” (id.), or not, is not relevant to the structures disclosed by Ferguson.
	Applicant then argues (id.) that Ferguson’s shield 12 would always be covered by another structure, pointing to Fig. 3A and its accompanying disclosure, and thus a practitioner could not see “the action of the clip inside the shield . . .”.  As to Ferguson’s Fig. 3A, it relates to an entirely different embodiment from that/those of Fig. 17, namely a tip protection device for a syringe and its needle, while Fig. 17 relates to an over-the-needle catheter device (see catheter 62).  The illustration of Fig. 17 shows the device in use and not a subassembly, and does not further include the structures of Fig. 3A.  Concerning Applicant’s next point, Figs. 17 and 18 plainly show that the interior of the housing structure 12’ can be viewed from outside the entire device.  See below for reproductions of some of Ferguson’s figures.
	Lastly, Claim 1 recites, in pertinent part, “wherein the tubular housing further comprises a radially configured aperture through the tubular housing, dimensionally to expose capture of the distal tip by the needle guard for visual inspection from an environment outside the tip protector assembly.” (emphasis added)  The claim does not, however, state that the distal tip is itself exposed; but, rather, the claim requires merely that the aperture expose that the distal tip has been captured by the needle guard – these are different things.  Ferguson’s unlabeled (but see below) apertures plainly show, based on a “visual inspection from an environment outside the tip protection assembly,” when the guard 70 has retained the tip 14.  When incorporated into Albert’s device’s housing, the result is read on by the Claim 1.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2016/0135841 Al, Albert et al. (“Albert”) in view of U.S. Patent No. 6,595,955, granted to Ferguson et al. (“Ferguson”).

[AltContent: rect]
    PNG
    media_image1.png
    620
    1074
    media_image1.png
    Greyscale
[AltContent: textbox (Albert, Fig. 2b, annotated)][AltContent: textbox (PEF)][AltContent: textbox (DEF)][AltContent: textbox (Push Tab)][AltContent: textbox (OS)]
	Albert describes a tip protector as claimed by Applicant; reference is made to Fig. 2b, an annotated copy of which is reproduced above.
	Claim 1: A tip protector assembly (Abstract) for use in an I.V. catheter (226, Fig. 5), the tip protector assembly comprising: 
	a tubular housing (60, 94, Fig. 2B) having an outer surface, a proximal end portion (adjacent ref. no. 62 in Fig. 2B) having a proximal opening (62), a distal end portion (100; also an opening adjacent to ref. no. 64 in Fig. 2B) having a distal opening (64), and an interior space (unlabeled; space within housing 60) defining a central axis (65) therethrough; 
	a needle guard (12) contained within the interior of the tubular housing (clip 12 is located in housing 60, see Fig. 2B), the needle guard configured to capture a sharp 
	a push tab (labeled in the illustration below) connected on the distal end portion of the tubular housing (the tab is formed as part of housing 60) and comprising a distal face (DEF in the drawing herein) and a proximal face (PEF in the drawing herein), the push tab extending radially from the outer surface of the tubular housing at an angle to the central axis (tab extends radially away from outer surface OS);
	Albert does not, however, disclose that its housing includes a radially configured aperture through the tubular housing, dimensionally arranged to expose capture of the distal tip by the needle guard for visual inspection from an environment outside the tip protector assembly.
	Ferguson describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant and Albert.  Ferguson describes, with reference to Figs. 17 and 18 (annotated versions of both of which are presented below; “Ann. Figs.”), that a needle tip protection housing 12’ can be provided with apertures (Ann. Figs., A1, A2, through which tabs 20’ of the needle guard extend), to secure the needle guard in the housing, which also permits visual inspection of the capture of the distal tip by the needle guard.


	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Albert’s needle tip protection housing with a radially configured aperture through the tubular housing, dimensionally arranged to expose capture of the distal tip by the needle guard for visual inspection from an environment outside the tip protector assembly, because Ferguson teaches providing a needle tip protection housing with such a feature in order to secure the tip guard in the housing, which will also expose capture of the distal tip by the needle guard to visual inspection from an environment outside the tip protector assembly.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Albert and Ferguson as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2006/0189942 A1, by Chang et al. (“ Chang”).
	Albert and Ferguson together describe a needle tip protector substantially as claimed by Applicant; see above.  In addition, Albert describes that the angle is about 90° (both angles shown in Fig. 2B are 90°).  Albert does not, however, disclose that the distal face of the push tab is flush with the distal opening of the tubular housing (Claim 2).
	Chang describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant and Albert.  Chang teaches, with reference to Figs. 7 and 8, that the push tab 32 of a needle tip protection housing 20 can be formed flush with the distal end of the housing (see Fig. 8, far left side), so that the device may be more easily “use[d] as a blood collection needle set.” ([0022])
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the push tab of Albert/Ferguson’s device such that the distal face of the push tab is flush with the distal opening of the tubular housing, because Chang teaches that doing so permits use of the device with a blood collection needle set.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Albert and Ferguson as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2016/0331938, by Blanchard et al. (“Blanchard”).
	Albert and Ferguson together describe a needle tip protector substantially as claimed by Applicant; see above.  Albert and Ferguson do not, however, disclose that the device includes an alignment feature extending distally from the distal opening of the tubular housing, the alignment feature dimensionally configured to rotationally index the tip protector assembly to a catheter hub.
	Blanchard describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant, Albert, and Ferguson.  With reference to Fig. 26A, 26B, Blanchard teaches that the needle tip protection housing 140 can be provided with a semi-cylindrical piece (unlabeled) which extends from the distal end of needle tip housing 140, which rotationally aligns the housing 140 with a correspondingly shaped recess (unlabeled) formed in the catheter hub 158 (see Fig. 26b).  Properly aligning the housing 140 with the hub 158 will better assure that the two pieces are correctly mated, are thus less likely to come apart, and thus less likely to produce an inadvertent needle stick.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Albert/Ferguson’s needle tip protection device with an alignment feature extending distally from the distal opening of the tubular housing, the alignment Blanchard teaches providing a needle tip protection device with such a feature which will assure that the needle tip protection housing correctly mates with the catheter hub and reduce the likelihood of an inadvertent needle stick.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Albert and Ferguson as applied to Claim 1 above, and further in view of U.S. Patent No. 5,713,876, granted to Bogert et al. (“Bogert”).
	Albert and Ferguson together describe a needle tip protector substantially as claimed by Applicant; see above.  Albert and Ferguson do not, however, disclose that the push tab further comprises a rolled edge along an edge of the push tab opposite the tubular housing, the rolled edge disposed substantially orthogonal to the central axis.
	Bogert describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant, Albert, and Ferguson.  Bogert describes, with reference to Fig. 1, that the push tab 22 of a needle protection housing can be constructed with a rolled edge on the top of the 22; and that, with reference to Fig. 5, that a portion of rolled edge, in phantom, is orthogonal to the central axis of the housing.  Constructing the top edge of a push tab with a rolled, orthogonal edge provides a lip to catch the user’s finger, so that it is less likely to slide off the tab in use, and thus make the use of the device more effective and safe.
Albert/Ferguson’s needle tip protection tab with a rolled edge along an edge of the push tab opposite the tubular housing, with the rolled edge being disposed substantially orthogonal to the central axis, because Bogert teaches providing the pull tab of such a device with these features, which will make the use of the device more effective and safe.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Albert and Ferguson as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2004/0225260, by Villa et al. (“Villa”) Fig. 13.
	Albert and Ferguson together describe a needle tip protector substantially as claimed by Applicant; see above.  Albert and Ferguson do not, however, disclose that the push tab further comprises a curved or angular portion opposite the tubular housing, the curved or angular portion extending proximally from the proximal face of the push tab.
	Villa describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant, Albert, and Ferguson.  Villa teaches, with reference to Fig. 13, an annotated copy of which is reproduced herein, that the tab 9 of a needle tip protection housing 6 may be provided with an angular portion opposite the tubular housing, with the angular portion extending proximally from the 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Albert/Ferguson’s push tab with an angular portion opposite the tubular housing, the angular portion extending proximally from the proximal face of the push tab, because Villa teaches constructing a push tab with such a feature in order to make the use of the device more effective and safe.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Albert and Ferguson as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2009/0312711, by Brimhall (“Brimhall”). 
	Albert and Ferguson together describe a needle tip protector substantially as claimed by Applicant; see above.  Albert and Ferguson do not, however, disclose that its push tab further comprising at least one brace connected to the outer surface of the tubular housing and at least one of the distal face or the proximal face of the push tab.
	Brimhall describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant, Albert, and Ferguson.  Brimhall describes, with reference to Fig. 9, an annotated portion of which is reproduced above, that a push- or pull-tab (Tab, in the illustration above) may be provided with a 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Albert/Ferguson’s tab with at least one brace connected to the outer surface of the tubular housing and at least one of the distal face or the proximal face of the push tab, because Brimhall teaches constructing a tab of a needle tip protection device with such a brace, which will makes it less likely that the tab will fail during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent App. Publ. No. 2020/0230367 discloses a window 314.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ADAM J. CERMAK/Assistant Patent Examiner, Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783